DETAILED ACTION

	Claims 56-70 are currently pending.  Claims 1-55 and 71-72 are cancelled.



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                                                                                                                                                        Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding claim 58, it is noted that the limitations directed to cell passaging are directed to the manner in which the cell composition has been produced (i.e., “…wherein the cells were passaged at least four times.”), such limitations are product-by-process limitations, and are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. It is noted that FIG. 1 and page 3, lines 20-23 of the instant specification indicates that passage 4 (P4) cells, as well as P6, P7 and P9 cells have less than 5% immunopositive cells for CD34, i.e. are now negative for expression of CD34. If the product by process limitations are considered, the process imparts the feature of providing adipose tissue-derived stem cells that have lost expression of CD34, i.e. are CD34 negative. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 and 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 57, claim 57 recites the following: 
“The method of claim 56, wherein the first composition comprises at least 20 x 106, at least 30 x 106, or at least 40 x 106, adipose tissue derived stromal stem cells.”

It is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 57 recites the broad recitation “at least 20 x 106” (i.e. ≥ 20 x 106) in regard to the concentration of the stem cells, and the claim also recites “at least 30 x 106” and “or at least 40 x 106” which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
at least 20 x 106 adipose tissue-derived stromal stem cells.”
Regarding claim 67 (which depends from claim 56), it is noted that claim 67, recites the following:
“The method of claim 56, further comprising
deep scraping of at least one fistula track 
closing the internal hole of the scraped track with a suture
delivering a second composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells to the closed sutured internal hole, wherein delivery of the first composition occurs before step (i), after step (iii), between step (i) and (ii), or between step (ii) and (iii).”

As to step (iii) and the limitation that the first composition would be delivered after step (iii), i.e. after delivering the second composition, it is unclear if the claim means the first composition would be initially administered before the second cell composition, then the second composition would be delivered, and thereafter (i.e. after step (iii)) the first composition would again be administered, i.e. two doses of the first composition? 
Or, is Applicant meaning to claim delivering a “second” adipose tissue-derived stromal stem cell composition before delivering a “first” adipose tissue-derived stem cell composition?  As currently written, the claim limitation seems awkward regarding the embodiment where the first composition would be administered only after the second composition, since that would mean the first composition is actually the second administered cell composition.
Or, is there a typographical error and the claim means to recite the first composition would be delivered after step (ii) (i.e. after closing the internal hole) and not after step (iii)?  Appropriate clarification is appreciated.

Appropriate correction is required. 

Further regarding claim 68, which depends from claim 67, it is noted that claim 68 recites the following: 
“The method of claim 67, further comprising deep scraping of the fistula prior to delivering the adipose tissue-derived stromal stem cells and filling said fistula with an adhesive before, during or after delivering the second composition.”

Given claim 67 recites delivery of a first stem cell composition and delivery of a second stem cell composition, and claim 67 encompasses embodiments where the first and second cell compositions are delivered at different steps, it is unclear if the limitation “deep scraping of the fistula prior to delivering the adipose tissue-derived stromal stem cells” of claim 68 means to require deep scraping of the fistula prior to delivering either of the first or second cell compositions, or deep scraping of the fistula is required before delivery of each cell composition?
	In the interest of compact prosecution, claim 68 is interpreted to mean deep scraping of the fistula takes place prior to delivering either dose of the adipose tissue-derived stromal stem cells.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the 

Claim 56, 57, 59, 61-63, 65 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo et al., (Int J of Colorectal Dis, 2003; IDS 9/20/2019) (“Garcia-Olmo 2003"), as evidenced by Yanez et al., (Stem Cells 2006; 24:2582-2591; IDS 9/20/2019) (“Yanez”).
Garcia-Olmo 2003 is directed at a method for treating rectovaginal fistula comprising (a) closing the internal hole with absorbable stitches (page 452, column 2) and then (b) injecting 9x106 autologous adipose tissue-derived stromal stem cells into the rectal mucosa close to the sutured internal opening (e.g. Fig. 3). Garcia-Olmo 2003 also teaches the patient had been given a therapeutic agent infliximab (immunosuppressive agent) via intravenous infusion as well as olsalazine (2 g/day) (i.e. anti-inflammatory agent) at the moment of surgery (Patient, 2nd paragraph, page 452 and Patient’s status at the beginning of the protocol, left column, page 452). Garcia-Olmo 2003 further teaches the perineal hole was sealed with Tissucol® (i.e. commercially available fibrin glue, a therapeutic adhesive).  	
Garcia-Olmo 2003 reports that the administration of the autologous stem cells lead to the closure of a chronic recurrent rectovaginal fistula as compared to failure without stem cell injection (Materials and Methods, Patient, Patient's status at the beginning of the protocol, left column and Preparation of the inoculum and Injection of Results, right column, page 453; Ethical issues, page 453; Discussion, paragraph 3, bridging pages 453 to 454). 
Thus Garcia-Olmo 2003 reads on “A method of treating a fistula in a subject”.  Garcia-Olmo 2003 teaches injecting adipose tissue-derived stromal stem cells to the sutured internal fistula opening (e.g. Fig. 3), i.e. to one or more sites in the wall of the fistula tract, thus meeting the limitation of claim 56.
The injection of 9x106 autologous adipose tissue-derived stromal stem cells reads on “delivering a first composition”, as recited in claim 56.
As to the claimed cell concentration, although Garcia-Olmo 2003 teaches delivering 9 x 106 cells, Garcia-Olmo 2003 does not teach the cell concentration is 10 x 106.  It is apparent, however, that the instantly claimed range is so close to Garcia-Olmo 2003  that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a "slight” difference between the cell concentration disclosed by Garcia-Olmo 2003, and the range disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the cell concentration disclosed in the present claim is but an obvious variant of the concentration disclosed in Garcia-Olmo 2003, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 57 and the limitations directed at the concentration of cells in the first composition, it is noted as set forth above, Garcia-Olmo 2003 does not further teach the cell composition having at least 20 x 106, at least 30 x 106, or at least 40 x 106 stem cells.  However, Garcia-Olmo 2003 acknowledges that the cell-based therapy was effective for wound healing (Results, right column, page 453) and liposuctioned fat is available in large quantities and can be harvested with low morbidity, thus an easily accessible source of the therapeutic cells (Discussion, right column, second paragraph, page 453).  Garcia-Olmo 2003 further teaches the cell-based therapy was tested since the treated subject suffered from recurrent fistulas (Discussion, right column, second paragraph, page 453).  
Therefore, given Garcia-Olmo 2003 teaches the treated subject suffers from recurrent fistulas and the cells can be easily harvested, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer greater quantities of cells, such as at least 20 x 106, at least 30 x 106, or at least 40 x 106 stem cells in order to regenerate greater quantities of reparative tissue.
6, at least 30 x 106, or at least 40 x 106 stem cells that enhances tissue regeneration for the predictable result of successfully promoting wound healing, thus meeting the limitation of claim 57.
The skilled artisan would have had a reasonable expectation of success in delivering higher cell concentrations to the fistula because Garcia-Olmo 2003 teaches the cells can be easily harvested and have been shown to successfully promote tissue regeneration.
It is further noted that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. Thus, absent any teaching of criticality by the Applicant concerning the stem cell concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize this as a result effective variable whose concentration is a matter of routine optimization.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05). 
Regarding claim 59, it is noted that Garcia-Olmo 2003 prepared the stem cells by suspending 9 x 106 cells in 2 mL of Ringer’s lactate solution (Preparation of the inoculum, page 452), which correlates to 4.5 x 106 cells per mL.  The cited prior art does not further teach the cell concentration is 5 x 106 cells/mL.  However, as set forth above regarding claim 56, it is apparent, however, that the instantly claimed range is so close In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a "slight” difference between the cell concentration disclosed by Garcia-Olmo 2003, and the range disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the cell concentration disclosed in the present claim is but an obvious variant of the concentration disclosed in Garcia-Olmo 2003, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 61, it is noted that Garcia-Olmo 2003 does not further teach the immunophenotype of the adipose tissue-derived stem cells wherein at least 50% of the cells in the population express the CD44 marker.  However, Garcia-Olmo 2003 isolated the adherent stem cell population from adipose tissue lipoaspirate and Yanez evidences that more than 80% of the adherent stem cell population from adipose tissue lipoaspirate are necessarily CD44 positive (RESULTS, Immunophenotype of Ad-MSCs, right column, page 2584; and Figure 1). Thus, it is considered that at least 50% of the cells disclosed by Garcia-Olmo 2003 express CD44, thus meeting the limitation of claim 61.
Regarding claim 62, Garcia-Olmo 2003 teaches treating a rectovaginal fistula, thus meeting the limitation of claim 62.
Regarding claims 63 and 65-66, Garcia-Olmo 2003 teaches systemically administering infliximab (i.e. an immunosuppressive therapeutic agent) via intravenous infusion as well as the anti-inflammatory agent olsalazine (2 g/day) at the moment of surgery, thus meeting the limitation of claims 63 and 65-66.

Claims 58 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo, as evidenced by Yanez, as applied to claims 56, 57, 59, 61-63, 65 and 66, and further in view of Miana et al., (US 2006/0239980, PCT filed June 9, 2004; see PTO-892) (“Miana”).
Garcia-Olmo 2003, as evidenced by Yanez, is set forth above.
Regarding claim 58 and the limitation that the cells were passaged at least four times, it is noted as set forth above at Claim Interpretation, this limitation is directed to the process by which the stem cells were produced.  If the product by process limitations are considered, the process imparts the feature of providing adipose tissue-derived stem cells that have lost expression of CD34, i.e. are CD34 negative.  As previously discussed regarding claim 56, Garcia-Olmo 2003 does not further teach the immunophenotype of the adipose tissue-derived stem cells or the passage number of the stem cells.  However, Garcia-Olmo 2003 isolated the adherent stem cell population from adipose tissue lipoaspirate and Yanez evidences that the adherent stem cell population from adipose tissue lipoaspirate are necessarily CD34 negative, i.e. no cells stained positive (RESULTS, Immunophenotype of Ad-MSCs, right column, page 2584; and Figure 1). 
Moreover, Miana further teaches the use of CD34 negative multipotent stem cells (paragraph [0039] and FIG. 2B) for the treatment of fistulas (paragraph [0049]).

 The person of ordinary skill in the art would have been motivated to use a stem cell population that is CD34 negative, for the predictable result of providing a cell population that is effective for treating fistulas.
The skilled artisan would have had a reasonable expectation of success in using the stem cell population that is CD34 negative in the method of Garcia-Olmo 2003 because Miana has shown that CD34 negative multipotent stem cells are effective for treating fistulas.  
	Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claim 60, it is noted that Garcia-Olmo 2003 teaches the stem cells are autologous to the subject (Introduction, right column, first paragraph, page 451).  The cited prior art does not further teach the cells are allogeneic to the subject.  However, Miana, as set forth above, teaches the use of CD34 negative multipotent stem cells (paragraph [0039] and FIG. 2B) for the treatment of fistulas (paragraph [0049]), wherein the cells are allogeneic (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use allogeneic stem cells as the therapeutic stem cells, in the prior art method.

The skilled artisan would have had a reasonable expectation of success in using the stem cell population that is allogeneic in the method of Garcia-Olmo 2003 because Miana has shown that allogeneic stem cells are effective for treating fistulas.  
	Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Claims 64, 67, 68 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo, as evidenced by Yanez, as applied to claims 56, 57, 59, 61-63, 65 and 66 above, and further in view of Park et al., (Arch Surg. 2000; 135:166-169; see PTO-892) (“Park”).
Garcia-Olmo 2003, as evidenced by Yanez, is set forth above.
Regarding claim 64, although Garcia-Olmo 2003 teaches the local administration of the fibrin adhesive Tissucol® to the perineal hole, the cited prior art does not further teach the therapeutic agent is administered locally to the fistula.  However, Park is directed to methods of treating fistulas wherein the fistula tract is subjected to curetting and fibrin sealant was injected into the secondary fistula tract (therapeutic agent is administered locally to the fistula) until the tract was filled, thus resulting in closure of the wound (Hypothesis, Methods, Conclusion, page 166). 

The person of ordinary skill in the art would have been motivated to modify the method of Garcia-Olmo 2003 to include administering the adhesive agent locally to the fistula, as taught by Park, for the predictable result of successfully promoting healing of the fistula, thus meeting the limitation of claim 64.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Park because each of these teachings are directed at therapeutic treatments of fistulas.	
Regarding claim 67, the method of Garcia-Olmo 2003 (page 452, right column, 2nd-4th paragraphs, Figure 3 and Patient, 2nd paragraph, page 452 and Patient’s status at the beginning of the protocol, left column, page 452) teaches the following method for treating a rectovaginal fistula comprising:
(i) 	closing an internal hole of a rectovaginal fistula with sutures; 
(ii) 	administering autologous adipose tissue-derived stromal stem cells to the fistula;
sealing the internal hole by local administration of a commercially available fibrin glue (i.e. adhesive therapeutic agent); and 
systemically administering infliximab via intravenous infusion as well as the anti-iflammatory agent olsalazine (2g/day) at the moment of surgery.
	As to claim 67, step (i), Garcia-Olmo 2003 is silent as to whether or not the fistula tract is subjected to deep scraping prior to closing the internal hole and delivery of stem cells.  However, as set forth above, Park (Methods, page 166; and PATIENTS, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the fistula tract to deep scraping prior to the administration of the therapeutic agent.
The person of ordinary skill in the art would have been motivated to modify the method of Garcia-Olmo 2003 to include deep scraping of the fistula tract, as taught by Park, for the predictable result of successfully preparing the fistula tract for the application of a therapeutic agent. Such treatment would remove cellular or tissue debris or blood clots which could interfere with the direct contact between the therapeutic agent and the tissue to be treated, thus meeting the limitation of claim 67.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Park because each of these teachings are directed at therapeutic treatments of fistulas.	
As to claim 67, step (ii), Garcia-Olmo 2003 teaches closing of the fistula hole with a suture (page 452, column 2), thus meeting the limitation of claim 67.
As to claim 67, step (iii) and the limitation of delivering a second composition comprising 10 x 106 adipose tissue-derived stromal stem cells to the closed sutured internal hole, it is noted that given Garcia-Olmo 2003 teaches the stem cell composition is effective for tissue regeneration and healing, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver a second composition of stem cells to the closed sutured internal hole.

Alternatively, given Garcia-Olmo 2003 teaches the stem cell composition is effective for tissue regeneration and healing, the person of ordinary skill in the art would have been motivated to modify the method of Garcia-Olmo 2003 to include delivering a second dose of the stem cell composition for the predictable result of successfully promoting tissue regeneration and healing, thus meeting the limitation of claim 67.
The skilled artisan would have had a reasonable expectation of success in delivering additional doses of the stem cells to closed sutured internal hole because Garcia-Olmo 2003 teaches the cells can be easily harvested and have been shown to successfully promote tissue regeneration.
As to the limitation regarding the time period for the delivery of the first composition, it is noted that Garcia-Olmo 2003 teaches delivering the stem cells to the sutured internal opening (e.g. Fig. 3), which reads on “between step (ii) and (iii)”, thus meeting the limitation of claim 67.
Regarding claim 68, the combination of prior art, as set forth above regarding claim 67, renders obvious deep scraping of the fistula prior to delivering therapeutic agents, e.g. stem cells.
As to the limitation of filling the fistula with an adhesive before, during or after delivering the second dose of stem cells, it is noted as set forth above regarding claim 67, Park renders obvious filling the fistula with an adhesive before, during or after delivering the second dose of stem cells given that Park teaches the application of an adhesive promotes wound healing and closure of the fistula. 
The person of ordinary skill in the art would have been motivated to modify the method of Garcia-Olmo 2003 to include filling the fistula with an adhesive before, during or after delivering the second dose of stem cells for the predictable result of successfully promoting closure of the wound, thus meeting the limitation of claim 68. It is noted that, in addition to promoting wound healing, filling with an adhesive before delivering the second dose of stem cells would promote the maintenance of the first dose of stem cells at the site of administration since the adhesive acts as a glue (see Park at Comment, right column, second and third paragraphs, page 168).  Likewise, filling the fistula with an adhesive during or after delivering the second dose of stem cells would promote the maintenance of the second dose of stem cells at the site of administration since the adhesive acts as a glue.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Park because each of these teachings are directed at therapeutic treatments of fistulas.
Regarding claim 70, Park teaches the adhesive is a fibrin glue (Comment, right column, second and third paragraphs, page 168), thus meeting the limitation of claim 70.

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo 2003 and Park, as evidenced by Yanez, as applied to claims 64, 67, 68 and 70 above, and further in view of Christman et al., (Journal of the American College of Cardiology, Vol. 44, No. 3, 2004; see PTO-892) (“Christman”).
The teaching of Garcia-Olmo 2003 and Park, as evidenced by Yanez, is set forth above.
Regarding claim 69, and the limitation “wherein the second composition is mixed with the adhesive before delivering the second composition”, it is noted as set forth above, the combined prior art renders obvious delivering the second dose of stem cells during the filling of the fistula with the adhesive, thus the cells and adhesive would be mixed during the delivering step.
However, the combined prior art does not further teach the step of mixing the adhesive with the cells before delivering the second composition.
Christman is directed to treatment methods using fibrin adhesives as scaffolds for improving cell transplantation retention (Title and Abstract). Christman specifically teaches combining skeletal myoblasts with fibrin glue which were subsequently transplanted (Abstract at Methods), wherein five weeks after transplant the combination of myoblasts and fibrin glue resulted in improved tissue regeneration as compared to myoblasts in combination with BSA (bovine serum albumin) (Abstract at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the second cell composition with an adhesive before delivering the second composition.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include mixing the second cell composition with an adhesive before delivering the second composition, as taught by Christman, for the predictable result of successfully increasing cell transplant survival, thus meeting the limitation of claim 69.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Christman because each of these teachings are directed at using therapeutic cell-based treatments.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56-61, 63 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, 18-19, 22 and 24-28 of copending Application No. 15/464,149 (“Co-pending US ‘149”) (reference application), as evidenced by Yanez (previously cited as set forth above; IDS 9/20/2019). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 56 claims the following: 
“A method of treating a fistula in a subject comprising delivering a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells to one or more sites in the walls of the fistula tract wherein less than 5% of the cells in the first composition express the CD31 marker.”

Claim 2 of Co-pending US ‘149 claims the following:
“A kit for treatment of fistulas or wounds comprising at least two pharmaceutically acceptable doses of adipose tissue-derived stromal stem cells in admixture with a pharmaceutically acceptable carrier, wherein the adipose tissue-derived stromal stem cells are at a concentration of at least 5 x 106 cells/mL and each dose comprises at least 20 x 106 cells, wherein the pharmaceutically acceptable carrier comprises an effective amount of Dulbecco's Modified Eagle's Medium (DMEM) and human serum albumin (HSA) to stabilize the adipose tissue-derived stromal stem cells under storage conditions, wherein the adipose tissue-derived stromal stem cells were isolated as adherent cells, and wherein the cells have been passaged at least four times.”

Although claim 2 of Co-pending US ‘149 is silent as to whether or not less than 5% of the cells express the CD31 marker, it is noted that Yanez, as discussed above, evidences that the adherent stem cell population from adipose tissue lipoaspirate are necessarily CD31 negative (RESULTS, Immunophenotype of Ad-MSCs, right column, page 2584; and Figure 1). Thus, the adipose tissue-derived stem cells disclosed by Co-pending US ‘149 are considered to be CD31 negative, i.e. less than 5% of the cells in the first composition express the CD31 marker. Therefore, the adipose tissue-derived stromal stem cell composition claimed in claim 2 of Co-pending US ‘149 anticipates instant claims 56-59.
Co-pending claim 8 reads on instant claim 61.

Co-pending claim 27 reads on instant claim 56.
Co-pending claim 28 reads on instant claim 60.
Furthermore, it is noted the specification of Co-pending US ‘149 discloses using the adipose tissue-derived stromal stem cells for treating a fistula (pages 3 and 22-23).  	Therefore, consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633